DETAILED ACTION

This Office Action is a response to an application filed on 01/29/2021, in which claims 1-5 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 01/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority

Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in this application and a copy has been placed of record in the file.

Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a capture image acquisition unit”, “a supplementary image acquisition unit”, “a display image generation unit”, “a display control unit” in claim 1, and “a layout reception unit” in claim 4.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshinori (JP 2013/168778 A).

Regarding claim 1, Yoshinori discloses: A display control system that controls a display device provided outside a work vehicle including work equipment having a work tool and a support member supporting the work tool (see Fig. 1 and paragraph 21, work vehicle 12 having are 12b and bucket 12a), the display control system comprising: 
a captured image acquisition unit that acquires a captured image captured by an imaging device mounted on the work vehicle (see Fig. 2 and paragraph 32, camera 31); 
(see paragraph 37, cameras 41 and 42 capturing the working state of working machine 12); 
a display image generation unit that generates a display image in which the supplementary image is disposed in an area where a side surface of the support member can be shown in the captured image (see paragraph 39); and 
a display control unit that outputs a display signal in order to display the display image on the display device (see paragraph 39, video signal captured by the cameras 41 and 42 are inputted to the corresponding sub-monitors 53 and 54).

Regarding claim 2, Yoshinori discloses: The display control system according to claim 1, wherein
the supplementary image supplements a lack of sensation obtained while riding in the work vehicle (see Yoshinori, paragraph 40).

Regarding claim 3, Yoshinori discloses: The display control system according to claim 1, wherein 
the support member includes an arm and a boom that supports the arm (see Yoshinori, Fig. 1 and paragraph 21, work vehicle 12 having are 12b and bucket 12a), and 
the display image generation unit generates the display image in which the supplementary image is disposed in an area where a side surface of the boom can be shown in the captured image (see Yoshinori, Fig. 1 and paragraph 39-40, cameras 41 and 42 are disposed on each side of the work machine and display the captured images on the sub-monitors 51 and 52).

Regarding claim 5, claim 5 is drawn to a method having limitations similar to the system claimed in claim 1 treated in the above rejections.  Therefore, method claim 5 corresponds to system claims 1 and is rejected for the same reasons of anticipation as used above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshinori (JP 2013/168778 A) in view of Ogura (US 2017/0248946 A1).

Regarding claim 4, Yoshinori discloses: The display control system according to claim 1, but does not explicitly disclose: further comprising: 
a layout reception unit that receives an instruction for layout of a plurality of supplementary images, 

However, Ogura from the same or similar endeavor discloses: a layout reception unit that receives an instruction for layout of a plurality of supplementary images (see Ogura, paragraph 90), 
the display image generation unit arranging the plurality of supplementary images side by side in the area of the captured image according to the instruction for layout (see Ogura, paragraph 90 and Fig. 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have “a layout reception unit that receives an instruction for layout of a plurality of supplementary images, the display image generation unit arranging the plurality of supplementary images side by side in the area of the captured image according to the instruction for layout” as taught by Ogura in the display control system taught by Yoshinori to safely arrange the remote control area of a working machine such that the buttons are legible and can be operated quickly (see Ogura, paragraph 88).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158.  The examiner can normally be reached on 10:00-8:00 M-T.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARYAM A NASRI/Primary Examiner, Art Unit 2483